Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 2, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00837-CR



                        IN RE LESLIE FOSTER, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                10th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 16CR1600

                          MEMORANDUM OPINION

      On September 25, 2018, relator Leslie Foster filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to appoint new counsel
to represent him in the pending appeal of his criminal conviction, Case No. 14-17-
00893-CR.
       The jurisdiction of the courts of appeals to issue writs of mandamus is
prescribed by section 22.221 of the Texas Government Code, which provides that a
court of appeals may issue a writ of mandamus to enforce its jurisdiction or against
certain judges identified in section 22.221(b). Tex. Gov’t Code § 22.221. Because
relator does not seek a writ of mandamus to enforce the jurisdiction of this court or
a writ against a judge, but rather asks this court to appoint new counsel, we lack
jurisdiction of relator’s petition.

       Additionally, because relator is represented by counsel in his pending appeal,
his pro se mandamus petition presents nothing for this court’s review. A criminal
defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d
919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.
App. 1995). The absence of a right to hybrid representation means that a relator’s
pro se mandamus petition should be treated as presenting nothing for this court’s
review. See Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.–Houston [1st Dist.]
1994, orig. proceeding).

       For these reasons, we dismiss relator’s petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2